Citation Nr: 0713530	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-35 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1988 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  Service connection for a shoulder disability was denied 
in an August 1993 rating decision.  The veteran did not 
appeal.  

2.  The evidence received since the August 1993 decision is 
new and raises a reasonable possibility of substantiating the 
underlying claim.

3.  The veteran's bilateral shoulder impingement syndrome and 
left distal clavicle excision and acromioplasty is 
attributable to active military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a shoulder 
disability has been received.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.156(a), 
3.303, 20.302, 20.1103 (2006).

2.  The veteran has impingement syndrome of the bilateral 
shoulders and residuals of an excision of the left distal 
clavicle and acromioplasty that were incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran originally filed a claim of entitlement to 
service connection for a bilateral shoulder disability in 
January 1993.  The claim was denied by way of an August 1993 
rating decision.  Notice of the denial and appellate rights 
were provided at that time.  The appellant failed to initiate 
an appeal.  The denial consequently became final.  See 
38 C.F.R. § 20.1103 (2006).  As a result, a claim of service 
connection for a bilateral shoulder disability may now be 
considered on the merits only if new and material evidence 
has been received since the time of the last final 
adjudication, in this case, August 1993.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2006); 38 C.F.R. § 3.156 (2006); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2006), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the 1993 rating 
decision consisted of the veteran's service medical records 
(SMRs), the veteran's service personnel records, and two VA 
examination reports.  

The veteran contended that he had a bilateral shoulder 
disability related to service.  The veteran's SMRs revealed a 
diagnosis of questionable mild shoulder bursitis in February 
1991.  The veteran was seen for treatment for shoulder pain 
twice in May 1991.  The examiner said there was no indication 
of bursitis and the veteran was diagnosed with tendonitis of 
the bilateral shoulders.  In June 1991 the veteran underwent 
physical therapy and was diagnosed with bilateral impingement 
syndrome.  The diagnosis of bilateral shoulder impingement 
syndrome was continued at a follow-up evaluation in July 
1991.  The March 1993 VA examination report revealed a 
diagnosis of shoulder pain of undetermined etiology.  Muscle 
strain was suspected.  The veteran was referred for an 
orthopedic examination.  A June 1993 VA orthopedic 
examination revealed no objective evidence of an orthopedic 
disability of the upper body.  The examiner said there was no 
sign of any shoulder or upper extremity abnormality.  The RO 
denied the claim in August 1993 because the claimed bilateral 
shoulder disability was not found at the time of the VA 
orthopedic examination.

The veteran submitted an application to reopen his claim of 
entitlement to service connection for bilateral shoulder 
impingement syndrome.  The new evidence received consisted of 
VA outpatient treatment reports dated from November 2001 to 
December 2002, private treatment reports from R. Ball, M.D., 
dated in February 2001, W. J. Bruder, M.D., dated from 
December 2000 to March 2001, and S. Petersen, M.D., dated in 
April 2001, a statement from the veteran dated in August 
2003, a VA examination report dated in September 2003, a VA 
medical opinion dated in April 2004, and a February 2005 
report of magnetic resonance imaging (MRI) of the right and 
left shoulder.  

Because the evidence received since the 1993 decision was not 
previously of record, and because it addresses specifically 
the issue before the Board, the Board finds that the newly 
received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a).  The veteran's 
claim was previously denied because there was no evidence of 
a bilateral shoulder disability.  Since the prior denial, the 
veteran has submitted evidence of treatment for chronic 
bilateral shoulder rotator cuff tendinosis and bilateral 
impingement syndrome.  The September 2003 VA examiner 
diagnosed the veteran with impingement syndrome of the 
bilateral shoulders and residuals of an excision of the left 
distal clavicle and acromioplasty and opined in April 2004 
that the veteran's bilateral shoulder disability was as 
likely as not a chronic result of the bilateral impingement 
syndrome diagnosed in service.  Consequently, the Board 
concludes that this new information is so significant that it 
must be considered to fairly decide the claim.  This claim is 
reopened.  

Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted above, the veteran's SMRs reveal a diagnosis of 
bilateral shoulder impingement syndrome.  Private treatment 
reports from Dr. Petersen dated in April 2001 revealed a 
diagnosis of chronic bilateral shoulder rotator cuff 
tendinosis, impingement syndrome.  The VA outpatient 
treatment reports similarly reveal a diagnosis of bilateral 
impingement syndrome.  The veteran underwent a left 
acromioplasty and left shoulder arthroscopy at VA in January 
2002.  The September 2003 VA examiner diagnosed the veteran 
with impingement syndrome of the bilateral shoulders and 
residuals of an excision of the left distal clavicle and 
acromioplasty and opined in April 2004 that the veteran's 
bilateral shoulder disability was as likely as not a chronic 
result of the bilateral impingement syndrome diagnosed in 
service.  Accordingly, the Board will grant service 
connection for impingement syndrome of the bilateral 
shoulders and residuals of an excision of the left distal 
clavicle and acromioplasty.  (Although the June 1993 
examination revealed no disability, the 2004 VA examiner's 
opinion appears to be based on a review of the record and is 
consistent with the veteran's service medical records and the 
history provided by the veteran, which has not been refuted 
by the record.  Therefore, there is no reason to accord less 
weight to the favorable opinion.)




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for impingement syndrome of 
the right and left shoulders and for left shoulder excision 
of the distal clavicle with acromioplasty is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


